USDC SDNY
DOCUMENT ELECTRONICALLY

 

FILED
DOC#: aTcz
TILED. Go 21-21.
UNITED STATES DISTRICT COURT DATE FILED: _G~2/-@/ _
SOUTHERN DISTRICT OF NEW YORK
X

United States of America,

Notice of Conference
Plaintiff, 20-CR-660 (ALC)

-against-

Rafael Jacobs,

Defendants.
x

 

A Status Conference as to Defendant Rafael Jacobs only is scheduled for June 29, 2021
at 12:00 p.m. in Courtroom 1306 located on the 13" Floor at 40 Foley Square, New York, New
York. All counsel is directed to appear for the conference in person and report to the

Courtroom upon arrival to the Courthouse.
SO ORDERED.

Dated: New York, New York ; ,
June 21, 2021 / (Lue

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 
